SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

173
KA 10-01512
PRESENT: CENTRA, J.P., FAHEY, PERADOTTO, CARNI, AND LINDLEY, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                     V                                              ORDER

THOMAS DECROCE, DEFENDANT-APPELLANT.


JOHN A. HERBOWY, ROME, FOR DEFENDANT-APPELLANT.

JOHN H. CRANDALL, DISTRICT ATTORNEY, HERKIMER (JACQUELYN M. ASNOE OF
COUNSEL), FOR RESPONDENT.


     Appeal from an order of the Herkimer County Court (Patrick L.
Kirk, J.), entered May 26, 2010. The order determined that defendant
is a level two risk pursuant to the Sex Offender Registration Act.

     Now, upon reading and filing the stipulation withdrawing appeal
signed by the attorneys for the parties on January 10 and 18, 2012,
and signed by the defendant,

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs upon stipulation.




Entered:   February 10, 2012                       Frances E. Cafarell
                                                   Clerk of the Court